DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the response filed 12/27/2021.
Claims 1-20 are pending.
Claims 5-16 are rejected under 35 U.S.C. 112(b).
Claims 1, 5-9, and 13-17 are rejected for nonstatutory double patenting.
Claims 2-4 and 18-20 are objected to for containing allowable subject matter.

Examiner Remarks
Applicant is not in compliance with 37 CFR 1.121(c) because all the amendments to the claims do not include appropriate markings.  For example, claim 5 does not have the “s” underlined in line 4.  Applicant is cautioned to include proper claim markings for amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, 6, and 9-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites “the first URI” but it is unclear which “first URI” of the “first URIs” (plurality) is being referenced.  Clarification is required.
Claim 6 recites the same limitation as claim 5 and is rejected for the same reasons.
Claim 9 recites “the one or more servers” in the first limitation.  There is a lack of antecedent basis for this limitation in the claim.
Claims 13 and 14 are rejected for the same reasons as claims 5 and 6, respectively.
The remaining claims are rejected because they depend on a rejected claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-9, and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-10, and 15 of U.S. Patent No. 10,331,736.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite much of the same limitations except for those highlighted below in BOLD.  Although, some limitations do not have identical language, the scope of the limitations are the same when given the broadest reasonable interpretation in light of the specifications, which are the same because the instant application is a CONTINUATION of the aforementioned patent.
Each of claims 1, 9, and 17 of the instant application map to claims 1, 8, and 15 of the patent.  Looking at claim 1 the instant application in comparison to claim 1 of the patent, the differences include an additional “control device” in the patent, “messages … of recommended audio tracks” versus “an instruction to queue … a particular audio track for playback”, “tracks are unavailable to the media playback system” versus “the media playback system does not have at least one registered account”, and, recitation of “causing the playback device to play” in the patent.  These differences are insufficient to make the claims patentably distinct because in both claims, the “messages” and the “instruction” are received for audio tracks, not having an account is a specific example of unavailability (which is covered in claim 7 as explained below), and recitation of causing a playback device to play audio tracks does not render the claims patentably distinct because the instant application also recites a playback device, which is intended for playback of the audio tracks (as recited in claim 8).  For at least these reasons, claims 1, 9, and 17 of the instant application are not patentably distinct over claims 1, 8, and 15 of the patent. 
Additionally, claims 7 and 8, add further detail to the limitations of claim 1, which further show the inventions are not patentably distinct.  For example, claim 7 adds further detail to the “unavailable” limitation recited in the second limitation of claim 1.  This additional detail coincides with the limitations cited in the second limitation of claim 1 in the patent.  Claim 8 adds further detail to the final limitation of claim 1 of the instant application, adding the playing aspect recited in the final limitation of claim 1 of the patent.  Similarly, claims 15 and 16, show the same with regards to claim 9.  Lastly, claims 5, 6, 13, and 14 of the instant application are identical to claims 2, 3, 9, and 10 of the patent, respectively.

Application 16/449,596
U.S. Patent 10,331,736
1.  A system comprising:
a media playback system comprising a playback device, the playback device comprising a physical processor, the media playback system configured to perform functions comprising:


receiving, via a network interface from a computing device, one or more messages indicating first uniform resource identifiers (URIs) of recommended audio tracks and one or more first streaming audio services, wherein the first URIs representing respective first sources of recommended audio tracks at one or
more servers of the one or more first streaming audio services;


determining that one or more particular audio tracks of the recommended audio tracks are unavailable to the media playback system from the respective first sources at one or more servers of one or more first streaming audio services;



based on determining that one or more particular audio tracks of the recommended audio tracks are unavailable to the media playback system from the respective first sources at one or more servers of one or more first streaming audio services, sending, via the network interface to a cloud computing system, a request for one or more respective second sources of the one or more particular audio tracks at one or more second streaming audio services; and



one or more servers of the cloud computing system, the one or more servers of the cloud computing system connected to the playback device via a wide area network and configured to perform functions comprising:

receiving, via a network interface of the one or more servers of the cloud computing system from the media playback system, the request for one or more respective second sources of the one or more particular audio tracks at one or more second
streaming audio services;

based on receiving the request for one or more respective second sources of the one or more particular audio tracks at one or more second streaming audio services, querying a media-item database for second URIs corresponding to the first URIs, the second URIs representing respective second sources of the one or more particular audio tracks at one or more servers of one or more second streaming
audio services; and

sending, to the media playback system, one or more messages including the second URIs representing respective second sources of the one or more particular audio tracks at one or more servers of one or more second streaming audio services, wherein registered accounts with the one or more second streaming audio services permit the playback device to stream the one or more particular audio tracks from the one or more servers of the one or more second streaming audio services.
1. A system comprising:
a media playback system comprising a control device and a playback device connected via a local area network, the playback device comprising a hardware physical processor and a network interface, the playback device configured to:

receive, via the network interface of the playback device from the control device, an instruction to queue a first uniform resource identifier (URI) of a particular audio track in a queue on the playback device for playback via one or more speakers of
the playback device, the first URI representing a first source of the particular audio track at a server of a first streaming audio service;

determine that the media playback system does not have at least one registered account with the first streaming audio service, wherein a registered account with the first streaming audio service permits the playback device to stream the particular audio
track from the server of the first streaming audio service;

in response to determining that the media playback system does not have at least one registered account with the first streaming audio service, sending, via the network interface to a cloud computing system, a request for one or more respective second sources of the particular audio track at one or more second streaming audio services, wherein the media playback system has respective registered accounts with the one or more second streaming audio services, the request indicating the first URI of the particular audio track;

one or more servers of the cloud computing system, the one or more servers of the cloud computing system connected to the playback device via a wide area network and configured to:


receive, via a network interface of the one or more servers of the cloud computing system from the playback device, the request for one or more respective second sources of the particular audio track at the one or more second streaming audio services;


in response to receiving the request for one or more respective second sources of the particular audio track at the one or more second streaming audio services,
querying a media-item database for second URIs corresponding to the first URI, the second URIs representing respective second sources of the particular audio track at respective servers of the one or more second streaming audio services; and


causing the playback device to play back the particular audio track from a particular second source of the particular audio track at one or more servers of a given second streaming audio service by transmitting, via the network interface of the one or more servers of the cloud computing system to the playback device, a given second URI representing the particular second source of the particular audio track at the one or more servers of the given second streaming audio service.
9. A method to be performed by a system comprising (i) a media playback system that comprises a playback device and (ii) one or more servers of a cloud computing system, the method comprising:




receiving, via a network interface from a computing device, one or more messages indicating first uniform resource identifiers (URIs) of recommended audio tracks and one or more first streaming audio services, wherein the first URIs representing respective first sources of recommended audio tracks at the one or
more servers of the one or more first streaming audio services;

determining that one or more particular audio tracks of the recommended audio tracks are unavailable to the media playback system from the respective first sources at one or more servers of one or more first streaming audio services;



based on determining that one or more particular audio tracks of the recommended audio tracks are unavailable to the media playback system from the respective first sources at one or more servers of one or more first streaming audio services, sending, via the network interface to the cloud computing system, a request for one or more respective second sources of the one or more particular audio tracks at one or more second streaming audio services; and 



receiving, via a network interface of the one or more servers of the cloud computing system from the media playback system, the request for one or more respective second sources of the one or more particular audio tracks at one or more second
streaming audio services;

based on receiving the request for one or more respective second sources of the one or more particular audio tracks at one or more second streaming audio services, querying a media-item database for second URIs corresponding to the first URIs, the second URIs representing respective second sources of the one or more particular audio tracks at one or more servers of one or more second streaming
audio services; and

sending, to the media playback system, one or more messages including the second URIs representing respective second sources of the one or more particular audio tracks at one or more servers of one or more second streaming audio services, wherein registered accounts with the one or more second streaming audio services permit the playback device to stream the one or more particular audio tracks from the one or more servers of the one or more second streaming audio services.
8. A method to be performed by a system comprising (i) a media playback system comprising a control device and a playback device connected via a local area network and (ii) one or more servers of a cloud computing system, the one or more servers connected to the playback device via a wide area network, the method comprising:

receiving, via a network interface of the playback device from the control device, an instruction to queue a first uniform resource identifier (URI) of a particular audio track in a queue on the playback device for playback via one or more speakers of
the playback device, the first URI representing a first source of the particular audio track at a server of a first streaming audio service;

determining, via one or more processors of the playback device, that the media playback system does not have at least one registered account with the first streaming audio service, wherein a registered account with the first streaming audio service permits the playback device to stream the particular audio track from the server of the first streaming audio service;

in response to determining that the media playback system does not have at least one registered account with the first streaming audio service, sending, via the network interface of the playback device to a cloud computing system, a request for one or more respective second sources of the particular audio track at one or more second streaming audio services, wherein the media playback system has respective registered accounts with the one or more second streaming audio services, the request indicating the first URI of the particular audio track;

receiving, via a network interface of the one or more servers of the cloud computing system from the playback device, the request for one or more respective second sources of the particular audio track at the one or more second streaming audio services;


in response to receiving the request for one or more respective second sources of the particular audio track at the one or more second streaming audio services,
querying, via the one or more servers of the cloud computing system, a media-item database for second URIs corresponding to the first URI, the second URIs
representing respective second sources of the particular audio track at respective servers of the one or more second streaming audio services; and

causing, via the one or more servers of the cloud computing system, the playback device to play back the particular audio track from a particular second source of the particular audio track at one or more servers of a given second streaming audio service by transmitting, via the network interface of the one or more servers of the cloud computing system to the playback device, a given second URI representing the particular second source of the particular audio track at the one or more servers of the given second streaming audio service.
17. A tangible, non-transitory, computer-readable media having stored therein instructions executable by one or more processors to cause a system to perform functions, the system comprising (i) a media playback system that comprises a playback device and (ii) one or more servers of a cloud computing system, and the functions comprising:




receiving, via a network interface from a computing device, one or more messages indicating first uniform resource identifiers (URIs) of recommended audio tracks and one or more first streaming audio services, wherein the first URIs representing respective first sources of recommended audio tracks at one or
more servers of the one or more first streaming audio services;

determining that one or more particular audio tracks of the recommended audio tracks are unavailable to the media playback system from the respective first sources at one or more servers of one or more first streaming audio services;




based on determining that one or more particular audio tracks of the recommended audio tracks are unavailable to the media playback system from the respective first sources at one or more servers of one or more first streaming audio services, sending, via the network interface to a cloud computing system, a request for one or more respective second sources of the one or more particular audio tracks at one or more second streaming audio services; and



receiving, via a network interface of the one or more servers of the cloud computing system from the media playback system, the request for one or more respective second sources of the one or more particular audio tracks at one or more second
streaming audio services;

based on receiving the request for one or more respective second sources of the one or more particular audio tracks at one or more second streaming audio services, querying a media-item database for second URIs corresponding to the first URIs, the second URIs representing respective second sources of the one or more particular audio tracks at one or more servers of one or more second streaming
audio services; and

sending, to the media playback system, one or more messages including the second URIs representing respective second sources of the one or more particular audio tracks at one or more servers of one or more second streaming audio services, wherein registered accounts with the one or more second streaming audio services permit the playback device to stream the one or more particular audio tracks from the one or more servers of the one or more second streaming audio services.
15. A tangible, non-transitory, computer-readable media having stored therein instructions executable by one or more processors to cause a system to perform operations, the system comprising (i) a media playback system comprising a control device and a playback device connected via a local area network and (ii) one or more servers of a cloud computing system, the one or more servers of the cloud computing system connected to the playback device via a wide area network, the operations comprising:

receiving, via a network interface of the playback device from the control device, an instruction to queue a first uniform resource identifier (URI) of a particular audio track in a queue on the playback device for playback via one or more speakers of
the playback device, the first URI representing a first source of the particular audio track at a server of a first streaming audio service;

determining, via one or more processors of the playback device, that the media playback system does not have at least one registered account with the first streaming audio service, wherein a registered account with the first streaming audio service permits the playback device to stream the particular audio track from the server of the first streaming audio service;

in response to determining that the media playback system does not have at least one registered account with the first streaming audio service, sending, via the network interface of the playback device to a cloud computing system, a request for one or more respective second sources of the particular audio track at one or more second streaming audio services, wherein the media playback system has respective registered accounts with the one or more second streaming audio services, the request indicating the first URI of the particular audio track;

receiving, via a network interface of the one or more servers of the cloud computing system from the playback device, the request for one or more respective second sources of the particular audio track at the one or more second streaming audio
services; 

in response to receiving the request for one or more respective second sources of the particular audio track at the one or more second streaming audio services,
querying, via the one or more servers of the cloud computing system, a media-item database for second URIs corresponding to the first URI, the second URIs
representing respective second sources of the particular audio track at respective servers of the one or more second streaming audio services; and

causing, via the one or more servers of the cloud computing system, the playback device to play back the particular audio track from a particular second source of the particular audio track at one or more servers of a given second streaming audio service by transmitting, via the network interface of the one or more servers of the cloud computing system to the playback device, a given second URI representing the particular second source of the particular audio track at the one or more servers of the given second streaming audio service.


Allowable Subject Matter
Claims 2-4 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Response to Amendment
Specification
Applicant’s amendments to the specification and the abstract are acknowledged.  Consequently, objection to the specification is withdrawn.

Rejection of Claims 1-20 under 35 U.S.C 112(b)
Applicant’s amendment to claims 1-20 is acknowledged.  However, not all issues have been addressed.  The issues that were not addressed are set forth in the maintained rejections above.  The rejection to claims 1-4 and 17-20 under 35 U.S.C. 112(b) is withdrawn.      
In regards to the rejection of claims 5 and 6, Applicant’s amendments do not address all instances of “the first URI”.
In regards to the rejection of claim 9, Applicant only addressed one of the two issues raised.
Claims 13 and 14 are also not amended to clarify every instance of “the first URI”.
Consequently, the rejection of claims 5-16 under 35 U.S.C. 112(b) is maintained.

Rejection of claims 1, 5-9, and 13-17 for nonstatutory double patenting
Applicant has not addressed the rejection.  Consequently, the rejection to claims 1, 5-9, and 13-17 for nonstatutory double patenting is maintained.

Response to Arguments
Rejection of claims 1-20 under 35 U.S.C. 102(a)(2)
Applicant’s arguments in regards to the rejections to claims 1-20 under 35 U.S.C. 102(a)(2), have been fully considered and they are persuasive.  
Consequently, the rejection to claims 1-20 under 35 U.S.C. 102(a)(2) is withdrawn.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Lee et al. (US Patent Pub 2012/0014233) discloses a system and method for controlling the playback of music and utilizing a feature to play alternative content.
Lyon (US Patent Pub 2013/0103556) discloses a system and method for crowd based content delivery using a resource manager and a proxy server.  The system provides the ability to finding alternative resources if a selected one is unavailable. 
Wilhelm (US Patent Pub 2009/0171487) discloses a system and method for synchronizing playing of an ordered list of audio content across multiple devices.
Gogan (US Patent Pub 2013/0080445) discloses a system and method for media content voting and playing with the ability to locate a song on a different device if it is unavailable on the first device.
Vignoli et al. (US Patent Pub 2008/0126418) discloses a system and method for music content storage and querying for playback with the feature of identifying unavailable songs and replacing them with similar songs using search criteria.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael Le whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        	


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163